"At a council held at Wilmington, on 28 April, 1769 —     (78) present, his Excellency the Governor in Council. Read the petition of Edward Franks, setting forth that his father, Martin Franks, in his lifetime, purchased from Frederick Jones a certain tract of land granted by patent to the said Jones, in 1707, for 640 acres, in Craven County, on the north side of Trent River, called the White Rock; the courses and distances of which patent will not extend as far as the natural bounds and marked lines of the original survey. Whereupon the petitioner prayed an order to resurvey the same agreeably to the known bounds and marked lines; that if there should be found a surplusage the said petitioner might have the preference to secure the same in such a manner as his Excellency in Council shall hereafter direct. Ordered a warrant of resurvey to issue, according to the prayer of the petition.
A true copy,
To the Surveyor General.          JNO. LONDON, D. Sec'y.
[EDITORS' NOTE:  THE FIGURE IS ELECTRONICALLY NON-TRANSFERRABLE.], SEE 6 N.C. 63.]
The above plan represents a tract of land patented by Frederick Jones, in 1707, for 640 acres, in Craven County, called *Page 64 
the White Rock, surveyed by virtue of a warrant of resurvey, issued at Wilmington 28 April, 1768.
L. LANE, D. Surveyor.
Resurveyed this 24 November, 1768.
(79)    The presiding judge refused to receive the evidence offered, whereupon the plaintiff suffered a nonsuit; and it was referred to this Court to decide, Whether the said petition and resurvey were admissible in evidence.
The evidence offered was inadmissible. Rule for a new trial discharged.